Citation Nr: 0406584	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-20 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to greater (compensable) disability rating 
for bilateral patellofemoral syndrome, on appeal from the 
initial grant of service connection.

2.  Entitlement to greater (compensable) disability rating 
for bilateral flat feet, on appeal from the initial grant of 
service connection.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from August 1994 to August 
2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

This decision will address the rating for bilateral 
patellofemoral syndrome.  The remand will address the rating 
for bilateral flat feet.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Ankylosis of the knees is not present and the evidence 
does not show malunion or nonunion of the tibia or fibula.

3.  Tests related to the ligaments of the knees did not show 
abnormality that would affect stability.

4.  Motion of the knees was essentially normal.

5.  The medical evidence does not show that pain on motion 
and use of the knees causes additional disability and 
limitation of motion.


CONCLUSION OF LAW

The criteria for an increased disability rating for bilateral 
patellofemoral syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5020, 5256, 5257, 5260, 5261, 5262 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that his bilateral 
patellofemoral syndrome is more severe than reflected by the 
noncompensable disability rating assigned.

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Accordingly, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2003) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where the Schedule does not list a specific disability, the 
disability will be rated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  38 C.F.R. § 4.20 (2003). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2003).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2003).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2003).

Disability due to synovitis is rated based on limitation of 
motion of the joint affected.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5020 (2003).   

Under the criteria of Diagnostic Code 5256, entitled "Knee, 
ankylosis of," a 30 percent disability rating is warranted 
for ankylosis at a favorable angle in full extension or in 
slight flexion between 0 and 10 degrees.  A 40 percent rating 
is warranted for ankylosis in flexion between 10 and 20 
degrees, and a 50 percent rating is warranted for ankylosis 
in flexion between 20 and 45 degrees.  A 60 percent rating is 
appropriate for extremely unfavorable ankylosis in flexion at 
45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2003).

Where there is recurrent subluxation or lateral instability, 
a 10 percent disability is warranted for slight symptoms, a 
20 percent rating is appropriate for moderate symptoms, and a 
30 percent rating for severe symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).

Diagnostic Code 5260 provides that a noncompensable rating is 
warranted where flexion is limited to 60 degrees, a 10 
percent rating is appropriate where flexion is limited to 45 
degrees, a 20 percent disability rating is warranted where 
flexion is limited to 30 degrees, and a 30 percent disability 
rating is warranted where flexion is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Diagnostic Code 5261 provides that a noncompensable 
disability rating is warranted where extension is limited to 
five degrees, 10 percent rating is appropriate where 
extension is limited to 10 degrees, a 20 percent disability 
rating is warranted where extension is limited to 15 degrees, 
and a 30 percent disability rating is warranted where 
extension is limited to 20 degrees.  Additionally, where 
extension is limited to 30 degrees, a 40 percent disability 
rating is warranted and where it is limited to 45 degrees, a 
50 percent disability rating is appropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).

Under the criteria of Diagnostic Code 5262, entitled "Tibia 
and fibula, impairment of," a 10 percent rating is warranted 
for malunion with slight knee or ankle disability.  A 20 
percent rating is warranted for malunion with moderated knee 
or ankle disability and a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion requiring 
a brace.  38 C.F.R. § 4.71a. Diagnostic Code 5262 (2003).

The veteran received a VA examination in December 2000.  He 
complained of pain, weakness, stiffness, swelling, 
instability, fatigue, and lack of endurance.  He claimed his 
symptoms were constant and distressing to horrible in nature.  
The veteran's gait was within normal limits and the 
appearance of the knees was normal bilaterally.  Flexion of 
both knees was to 140 degrees without pain and extension was 
to 0 degrees without pain.  Drawer test [for integrity of 
cruciate ligaments of the knees, Dorland's Illustrated 
Medical Dictionary 1673 (28th ed. 1994)] was negative 
bilaterally and McMurray's test [for torn meniscus, Dorland's 
Illustrated Medical Dictionary 1679 (28th ed. 1994)] was 
negative bilaterally.  X-rays of the knees were normal.  The 
examiner indicated there were no issues related to DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The diagnosis was 
patellofemoral syndrome of the knees.  The examiner also 
indicated that the veteran would have difficulty standing, 
walking, and running although the examiner did not describe 
what disability would cause such difficulty.

Since there was motion of the knees, ankylosis of the knees 
is not present.  Additionally, the evidence does not show 
malunion or nonunion of the tibia or fibula.  Accordingly, 
the rating criteria of Diagnostic Codes 5256 and 5262 are not 
applicable to the claim.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5262 (2003).

The veteran is service connected for patellofemoral syndrome 
which is not listed as a disability in the Schedule.  
Therefore, the disability must be rated under criteria where 
the functions affected, anatomical localization, and 
symptomatology are analogous.  The rating criteria of 
Diagnostic Code 5020 for synovitis [inflammation of the 
synovial membrane that is usually painful, particularly on 
motion, Dorland's Illustrated Medical Dictionary 1645 (28th 
ed. 1994)] closely approximates the functions affected, 
anatomical localization, and symptomatology of patellofemoral 
syndrome.  The RO rated the veteran's knee disability under 
the criteria of Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee.  However, the 
record indicates that the primary manifestations of the 
veteran's patellofemoral syndrome are pain complaints.  
Additionally, tests related to the ligaments of the knees did 
not show abnormality that would affect stability.  Therefore, 
the criteria of Diagnostic Code 5257 are not applicable to 
rating the veteran's knee disability and Diagnostic Code 5020 
is more appropriate for rating the complaints of the 
veteran's patellofemoral syndrome.  Diagnostic Code 5020 
requires that synovitis be rated under the criteria of 
Diagnostic Code 5003 which assesses the disability based on 
limitation of motion of the joint.  38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Codes 5003, 5020, 5257 (2003).

At the December 2000 VA examination, flexion of the veteran's 
knees was to 140 degrees and extension was to 0 degrees.  
This motion is significantly in excess of the motion required 
for even a compensable disability rating under the criteria 
of Diagnostic Codes 5260 and 5261, and is considered 
essentially normal motion.  See 38 C.F.R. § 4.71, Plate II 
(2003).  The veteran has complained of pain on motion and use 
of his knees.  Additionally, the examiner indicated there 
would be difficulty standing, walking, and running.  However, 
the examination covered other disabilities of the lower 
extremities and the examiner did not indicate what disorder 
his difficulty would be from.  The examiner did indicate that 
motion of the knees was without pain.  Additionally, the 
examiner indicated that there were no issues applicable to 
DeLuca v. Brown, 8 Vet. App. 202 (1995) which is related to 
disability due to pain.  Therefore, the medical evidence does 
not show that pain on motion and use of the knees causes 
additional disability and limitation of motion greater than 
that reflected by the knee motions shown above to warrant a 
greater disability rating.  Accordingly, the veteran's 
bilateral patellofemoral syndrome is a noncompensable 
disability which is consistent with the disability rating 
currently assigned.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5020, 5260, 5261 (2003).

The veteran's bilateral knee disability warrants a 
noncompensable disability rating.  Accordingly, the 
preponderance of the evidence is against the claim for an 
increased disability rating for bilateral patellofemoral 
syndrome.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5256, 
5257, 5260, 5261, 5262 (2003).

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefit sought in the 
December 2001 rating decision, the September 2002 statement 
of the case, and a May 2001 VA letter.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  The May 
2001 VA letter advised the veteran of the evidence needed to 
support the claim, the kind of evidence he was responsible 
for obtaining, the evidence VA was responsible for obtaining, 
and that he should indicate whether there was additional 
evidence that was not previously reported related to his 
claim.  Accordingly, the duty to notify the veteran of what 
evidence he was responsible for obtaining and the evidence VA 
was responsible for obtaining has been satisfied.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Since the VCAA notice was provided prior to the decision by 
the AOJ, these requirements were complied with.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

The veteran received a VA examination in December 2000.  
While the veteran has complained of knee pain, he has not 
indicated that his knees have worsened from when they were 
examined in December 2000.  Therefore, additional examination 
of the veteran's knees is not warranted based on the passage 
of time.  VAOPGCPREC 11-95.  The veteran indicated that he 
received treatment at a VA medical facility, however, that 
facility responded that there was no record of treatment.  
Therefore, additional requests for such records would be 
futile.  The veteran has not identified additional relevant 
evidence of probative value related to his knees that has not 
already been sought and associated with the claims file.  
Accordingly, the facts relevant to this claim have been 
properly developed.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 


ORDER

Entitlement to an initial compensable disability rating for 
bilateral patellofemoral syndrome is denied.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

The veteran received a VA examination in December 2000 that 
addressed his bilateral flat feet.  The report notes that the 
veteran had bilateral flat feet without painful motion or 
tenderness.  The veteran submitted a February 2002 private 
medical record which indicates that the veteran had marked 
flat feet and that he was to be given shoe inserts.  The VA 
examination did not indicate that the veteran had shoe 
inserts or orthotics, and did not describe the severity of 
the flat feet.  Accordingly, further examination of the 
veteran's feet is required to ascertain the degree of 
disability due to the flat feet and whether the veteran uses 
orthotics, and to obtain current findings.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran be scheduled for a VA examination 
of the feet.  All appropriate tests and 
studies should be conducted.  The 
examiner should describe the severity of 
the veteran's pes planus.  The examiner 
should also describe any deformity or 
deviation of the weight bearing line and 
indicate whether the veteran uses 
orthotics, whether there is inward bowing 
of the tendo achilles, whether there is 
pain on manipulation and use, whether 
there are indications of swelling, 
whether there are callosities, or whether 
there is pain on the plantar surfaces.  
The examiner should present all findings 
in the examination report.  The claims 
folder should be made available to the 
examiner for review.

2.  Following completion of the above, 
the RO should review the appellant's 
claim.  If the decision remains adverse 
to the claimant, he should be provided 
with a supplemental statement of the case 
and be apprised of the applicable time 
period within which to respond.  The case 
should then be returned to the Board for 
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



